Circuit Court for Baltimore County
Case No. 03-C-18-002119
Argued: June 3, 2021


                                                                                       IN THE COURT OF APPEALS

                                                                                             OF MARYLAND


                                                                                                   No. 56


                                                                                           September Term, 2020



                                                                                    ADVANCED RADIOLOGY P.A., et al.


                                                                                                     v.


                                                                                    WILLIAM JAMES BARTON, JR., et al.




                                                                                         Barbera, C.J.
                                                                                         McDonald
                                                                                         Watts
                                                                                         Hotten
                                                                                         Getty
                                                                                         Booth
                                                                                         Biran

                                                                                                          JJ.


                                                                                          PER CURIAM ORDER

  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                             Filed: June 8, 2021
                        2021-06-08
                        09:42-04:00



 Suzanne C. Johnson, Clerk
ADVANCED RADIOLOGY P.A., et al.                         *      IN THE

                                                        *      COURT OF APPEALS

              v.                                        *      OF MARYLAND

                                                        *      No. 56

WILLIAM JAMES BARTON, JR., et al.                       *      September Term, 2020



                                PER CURIAM ORDER


       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 8th day of June, 2021,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                      /s/ Mary Ellen Barbera
                                                             Chief Judge